

115 HR 1639 IH: Physical Therapist Workforce and Patient Access Act of 2017
U.S. House of Representatives
2017-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1639IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Mr. Shimkus (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for the participation of physical therapists in
			 the National Health Service Corps Loan Repayment Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Physical Therapist Workforce and Patient Access Act of 2017. 2.National Health Service Corps; participation of physical therapists in loan repayment program (a)Mission of corps; definition of primary health servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by striking or mental health, and inserting mental health, or physical therapy,.
 (b)Loan repayment programSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended— (1)in subsection (a)(1), by striking and physician assistants; and inserting physician assistants, and physical therapists;; and
 (2)in subsection (b)(1)— (A)in subparagraph (A), by inserting before the semicolon the following: , or have a doctoral or master's degree in physical therapy;
 (B)in subparagraph (B), by inserting physical therapy, after mental health,; and (C)in subparagraph (C)(ii), by inserting physical therapy, after dentistry,.
					